Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 19-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (USPGPub 2004/0143180).
Regarding claims 20-21, 23, 28, Zhong teaches providing a composition which may comprise copolymer of acrylic acid and n-vinyl pyrrolidone (claim 6) wherein the composition may further comprise a crosslinking agent capable of crosslinking the copolymer (examples and claim 17, for further example) in water.  Zhong fails to specifically state that the solvent may be a water-alcohol mixture. However, Zhong does teach that ethanol may be used “other than water or in addition to water” [0041]. He does not explicitly state that the ethanol functions as a solvent but it is realized by those of ordinary skill in the art that the hydrogel material is one that has a chemical structure wherein space inside the molecule is filled with water to form essentially an overly hydrated gel or hydrogel.  As such, Zhong seemingly implies replacing some of the water of the hydrogel material with ethanol. Although it is not stated how this would be done, because water is used as a solvent for the hydrogel composition, it is the position of examiner that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethanol of Zhong as part of the solvent of Zhong in order to fill or hydrate the hydrogel used with ethanol molecules as seemingly guided by Zhong.  Further it should be noted that the derivation of the materials provided requires the materials to be processed in a certain way to come to the final product.  These are product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a 
Regarding claim 19, although the storability of the composition of the prior art is not stated, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  
Regarding claim 22, the teachings of Zhong are as shown above.  Zhong fails to teach a specific percentage of acrylic acid used as claimed.  However, Zhong teaches that the presence of organic acid functional groups, as would be provided by the acrylic acid components of the copolymer, determine at least in part the ability of the polymer to be crosslinked [0037] wherein Zhong provides reasoning as to why one would want to vary the level of crosslinking such as to make the hydrogel more or less soluble in different environments or to modify the water absorption of the polymer. Therefore, in the absence 
Regarding claim 24, Zhong further teaches wherein polyacrylamide may be present in the provided copolymer (claim 6).
Regarding claim 25, the teachings of Zhong are as shown above.  Zhong fails to teach a specific percentage of additional monomers used as claimed.  However, Zhong teaches that the presence of organic acid functional groups, as would be provided by the acrylic acid components of the copolymer, determine at least in part the ability of the polymer to be crosslinked [0037] wherein Zhong provides reasoning as to why one would want to vary the level of crosslinking such as to make the hydrogel more or less soluble in different environments or to modify the water absorption of the polymer. Therefore, in the absence of criticality of the specific weight percentage of acrylic component claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of acrylic acid used in the copolymer of Zhong in order to control the properties of the hydrogel of Zhong as described above.  This would further require a level of control of any additional groups present in the copolymer. As such, in the absence of criticality of the specific weight percentage of additional monomers claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of additional monomers used in the copolymer of Zhong in order to control the properties of the hydrogel of Zhong as described above.  
Regarding claim 26, although Zhong doesn’t call isopropyl alcohol by name, Zhong specifically teaches “alkanols” [0041] and cites ethanol.  The group “alkanols” is a very limited, wherein ethanol is the two carbon alcohol and isopropyl alcohol is one of the simple three carbon alcohols. Therefore given 
Regarding claim 27, the teachings of Zhong are as shown above. Zhong fails to teach the ratio of alcohol to water used as claimed.  However, Zhong states that it is the presence of molecules other than water associated with the hydrogel that enhance the visibility of the coating provided under MRI [0041]. Therefore, in the absence of criticality of the specific ratio of water to alcohol claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of alcohol used in the hydrogel solvent of Zhong in order to control the visibility of the device formed under MRI.
Regarding claim 29, Zhong teaches a ratio of polymer to crosslinking agent meeting the limitations of the current claims [0079-0089].
Regarding claim 30, Zhong further teaches wherein the polymers used can include a mixture of polymers including hydrophilic polyurethanes [0033].
Regarding claims 31 and 32, the teachings of Zhong are as shown above.  Zhong fails to teach a specific percentage of hydrophilic polymer used as claimed.  However, Zhong teaches that the presence of organic acid functional groups, as would be provided by the acrylic acid components of the copolymer, determine at least in part the ability of the polymer to be crosslinked [0037] wherein Zhong provides reasoning as to why one would want to vary the level of crosslinking such as to make the hydrogel more or less soluble in different environments or to modify the water absorption of the polymer. Therefore, in the absence of criticality of the specific weight percentage of hydrophilic polyurethane component claimed, it would have been obvious for one of ordinary skill in the art before 
Regarding claim 33, Zhong further teaches the use of polyacrylamides [0033].
Regarding claim 35, the teachings of Zhong are as shown above.  Zhong fails to teach storing the composition in a closed lid container until the time of use.  However, the examiner is taking Official Notice to inform the applicant that composition are commonly stored in closed storage vessels prior to use, primarily to prevent contamination of the product as well as for safety reasons.  Therefore one of ordinary skill in the art at the time of filing would have considered it obvious to store the composition of Zhong in a closed storage vessel until the time of use for the reasons expressed above.
Regarding claim 44, the teachings of Zhong are as shown above. Zhong fails to teach storing the composition in a container for 30 days.  However, as stated above in the rejection of claim 35, it is known in the field of coating to store coating materials until their time of use and as stated in in the rejection of claim 19, the composition of the prior art is the same as that of the current claims, indicating that it is reasonably as storable as that of the current application. It is the understanding of the examiner that after 30 days, the composition of Zhong would be the same as that of the current claims.  Further the examiner is taking Official Notice to inform the applicant that it is known to use most components in any field, including coating, at any time over their useful lifespan in order to prevent waste and therefore in the absence of criticality of a new and unexpected result arising from existence of the composition of the current claims at 30 days, it would have been obvious for one of ordinary skill in the art to use the composition of Zhong at any time during its effective and useful lifetime in order to prevent waste. Further, the composition of the current claims would not be different after 30 days and therefore a composition stored for any amount of time less than thirty days would be the same as the composition at 30 days.
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to provide a coating composition comprising 1) poly (N-vinyl pyrrolidone-co-(meth)acrylic acid) copolymer wherein the methacrylic acid component is derived from an unsubstituted methacrylate salt and wherein the copolymer has free carboxylic acid groups along the backbone of the polymer at a concentration of 15-30% in water, 2)a hydrophilic polyurethane at 0.4-1.4%, 3) isopropyl alcohol at 60-80%, 4) 3-10% water, 5) a hydrophilic polymer at 0.2-5% and 6) a polycarboiimide crosslinker at 0.15-0.5%, wherein the polycarboiimide crosslinker is capable of crosslinking the free carboxylic acid groups of the copolymer chains as in claim 34.
Pertinent Prior Art
The most pertinent prior art (Zhong et al.) teaches a hydrogel coating composition wherein at one time or another the prior art teaches the possible use of all of the components listed of the current claims.  However, the prior art does not generally teach the use of these components together or in the percentages claimed. Further it would not be assumed that the combination of materials would suitably form a hydrogel as provided in the manner set forth by Zhong which is the purpose of the prior art and not specifically a purpose of the current application.
Another prior art (Sandhu et al.) teaches forming a coating composition comprising a copolymer of n-vinyl pyrrolidone and a methacrylate component.  However, the composition collectively is not taught by the prior art, nor does the prior art teach the specific copolymer required.
Another prior art (Zhu et al.) teaches crosslinking methods pertinent to the field of endeavor but is largely unrelated to the overall composition of the current claims.
Response to Arguments
As relates to the teachings of Zhong the applicant argues that Zhong is related to alginate polymers and not the polymers claimed. However, claim 6 of Zhong specifically teaches the use of a copolymer of methacrylic acid and n-vinyl pyrrolidone.
The applicant further argues that Zhong fails to teach when and where the alcohol is provided in the invention of Zhong.  Given that Zhong provides only two layers of coating, both being hydrogels, it is reasonable to assume that Zhong is non-limiting as relates to which layers may comprise the alcohol.  Further given that the layers comprise water because they are hydrogels, it is further logical that the water of Zhong is the water from the originally provided coating solution.  Otherwise the prior art would presumably provide some sort of dehydrating and rehydrating of the hydrogel structure as part of the formation process but these steps are not described.  Therefore it is also reasonably implicit or one would reasonably envisage providing the alcohol, which is to become part of the liquid portion of the hydrogel at the same time that the water is provided, which is in the original solution.  Further, both materials present are miscible in low alcohols and as such no problems would be expected.
Further with regards to the proposed pH change of Zhong the examiner does acknowledge that in one example a pH change in provide.  However, this is not present in all examples and would not be expected unless certain materials were employed.  Specifically the usage of the pH change in the provided example is to “promote the dissolving of Gd-DTPA”. This component is not provided in all of the examples given nor is the pH change step provided in all of the examples given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717